OPINION OF THE COURT
Memorandum. •
The order of the Appellate Division, insofar as it modified and, as so modified, affirmed the judgment of Supreme Court entered September 28,1982, should be affirmed for the reasons stated in *1067the opinion by Justice Moses M. Weinstein (102 AD2d 249). We add only that the order of Supreme Court entered January 18, 1983, merely recognized that a statutory stay of the September 28,1982judgment was in effect pursuant to CPLR 5519 (a) (2) in favor of respondent Lifton, and thus vacated the entry of the money judgment against Lifton. As such, this order merely administered the course of the litigation and, therefore, petitioner’s appeal from the Appellate Division order insofar as it affirmed this order should be dismissed for nonfinality.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Alexander concur.
Order affirmed, with costs, insofar as it modified and, as so modified, affirmed the judgment of Supreme Court entered September 28, 1982; and appeal from so much of the order as affirmed the order of Supreme Court entered January 18, 1983 dismissed in a memorandum.